This suit was brought by J. S. Brown Hardware Company and Charles J. Stubbs, as trustee in bankruptcy for said hardware company, against defendant Catrett and wife in the form of trespass to try title to recover 90x120 feet of land on Jackson Street in the city of Beaumont, Texas. A jury under peremptory instruction from the court returned a verdict for the defendant, upon which a judgment for defendants was duly entered, and from which, after a motion for a new trial had been overruled, plaintiffs have appealed.
At a former day of this term of the court the statement of facts brought up with the record was, on motion of appellee, stricken out. There are no bills of exception in the record. All the assignments presented by appellants for a reversal of the judgment present only such alleged errors as arose upon the facts proved, and are such as can not be considered in the absence of a statement of facts. This leaves us no discretion except to affirm the judgment of the court below, and it has been so ordered.
Affirmed.